Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 has been received and considered by the examiner.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Pardue (US Pub. No. 2005/0055835).
Regarding claim 1, Langan discloses: a combination shovel/pick assembly (Figures 1-11 element 100) being configured to shovel loose material and break apart rock, said assembly comprising: 
a handle (element 102) being longitudinally elongate (see figures 1a/b), 
a shovel head (element 110 and see also paragraph 0041 where the prior art list a variety of different tools which include a “shovel”) being coupled to said handle (see figures 1a/b and see also paragraphs 0036-0038 where the prior art states that tool wherein said shovel head is configured to shovel loose material (Giving that there are no structural distinguish of the combination shovel/pick assembly and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention); and 
a pick (element 108 and see also paragraph 0039 where the  prior art list a variety of different tools which include a “pick”) being coupled to said handle (see figures 1a/b and see also paragraphs 0036-0038 where the prior art states that tool heads (elements 108/110) can be coupled to the handle (element 102) via different combinations of element 104/106) wherein said pick is configured to break apart solid material (Giving that there are no structural distinguish of the combination shovel/pick assembly and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention), said pick being positioned on an opposite end of said handle from said shovel head (see figures 1a/b where the prior art shows the tool heads (elements 108/110) positioned on opposite ends of said handle).
Langan further discloses that the handle may comprise texture that would facilitate a better grip for the user (see paragraph 0043), but appears to be silent wherein the said handle having a plurality of finger valleys each being integrated into said handle wherein each of said finger valleys is configured to receive a respective user's fingers for enhancing gripping said handle.
Pardue teaches it was known in the art to have a tool (Figures 1-8 element 10) comprising a handle (element 12) that provides a user with a surface to grasp (see paragraph 0023) and wherein the said handle having a plurality of finger valleys (elements 52/62)  each being integrated into said handle (see figure 4) wherein each of said finger valleys is configured to receive a respective user's fingers for enhancing gripping said handle (see paragraphs 0023, 0025, 0027 and 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan with the teachings of Pardue to provide wherein the said handle having a plurality of finger valleys each being integrated into said handle wherein each of said finger valleys is configured to receive a respective user's fingers for enhancing gripping said handle. Dong so provides a slip-resistant handle that frictionally resists inadvertent slipping of the user’s grip of the handle as disclosed by Pardue (see paragraph 0030).
Regarding claim 2, Langan modified discloses: the assembly according to claim 1, wherein said handle has a pick end (Detail A), a shovel end (Detail B) and an outer surface (Detail C) extending therebetween, said handle being elongated between said pick end and said shovel end (see annotated figure below), and further discloses the handle may comprise texture that would facilitate a better grip for the user (see paragraph 0043), but appears to be silent wherein said outer surface having a plurality of ridges each extending around an entire circumference of said outer surface.

    PNG
    media_image1.png
    355
    727
    media_image1.png
    Greyscale

Pardue further teaches it was known in the art to have a tool (Figures 1-8 element 10) comprising a handle (element 12) that provides a user with a surface to grasp (see paragraph 0023), said handle having a plurality of finger valleys (elements 52/62), and wherein said outer surface (elements 40/42) having a plurality of ridges (elements 50/60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan with the teachings of Pardue to provide wherein said outer surface having a plurality of ridges. Dong so provides a slip-resistant handle that frictionally resists inadvertent slipping of the user’s grip of the handle as disclosed by Pardue (see paragraph 0030).
However, Langan modified appears to be silent wherein the plurality of ridges each extending around an entire circumference of said outer surface. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to provide wherein the plurality of ridges each extending around an entire circumference of said  rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be have the plurality of ridges each extending around an entire circumference of said outer surface in order to provide a slip-resistant handle that frictionally resists inadvertent slipping throughout the entire surface of the handle, thus allowing the user to grip the device at any location without having to readjust their grip during operations. See MPEP 2144.04 (VI)(C))
Regarding claim 3, Langan modified discloses that the handle may comprise texture that would facilitate a better grip for the user (see paragraph 0043), but appears to be silent wherein said ridges are spaced apart from each other to define each of said valleys between respective pairs of said ridges, said plurality of ridges being positioned closer to said shovel end than said pick end of said handle.
Pardue further teaches it was known in the art to have a tool (Figures 1-8 element 10) comprising a handle (element 12) that provides a user with a surface to grasp (see paragraph 0023), said handle having a plurality of finger valleys (elements 52/62), a plurality of ridges (elements 50/60), and wherein said ridges are spaced apart from each other to define each of said valleys between respective pairs of said ridges (see annotated figure below showing the ridges spaced apart and to define each valley between ridges).

    PNG
    media_image2.png
    170
    804
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan with the teachings of Pardue to provide wherein said ridges are spaced apart from each other to define each of said valleys between respective pairs of said ridges. Dong so provides a slip-resistant handle that frictionally resists inadvertent slipping of the user’s grip of the handle as disclosed by Pardue (see paragraph 0030).
However, Langan modified appears to be silent wherein said plurality of ridges being positioned closer to said shovel end than said pick end of said handle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to provide wherein said plurality of ridges being positioned closer to said shovel end than said pick end of said handle, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to positon the plurality of ridges being positioned closer to said shovel end in order to provide a slip-resistant handle that frictionally resists inadvertent slipping, thus allowing the user to grip the device closer to the shovel end during digging operations without having to readjust their grip during operations. See MPEP 2144.04 (VI)(C))
Regarding claim 5, Langan modified discloses: the assembly according to claim 2, wherein said pick has a coupled end (Detail B), a free end (Detail A) and an outer wall (outer surface of element 108) extending therebetween, said outer wall tapering to a point (see annotated figure below) between said coupled end and said free end wherein said free end is configured to pierce the solid material (Giving that there are no structural distinguish of the combination shovel/pick assembly and the , said coupled end being open (see annotated figure below Detail B has element 106 which is open), said coupled end insertably receiving said pick end of said handle (see paragraph 0036 and see also annotated figure below).

    PNG
    media_image3.png
    390
    769
    media_image3.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Pardue (US Pub. No. 2005/0055835) as applied to claims 1-2 above, and further in view of Bartnik (US Pub. No. 2015/0373895).
Regarding claim 4, Langan modified discloses all the elements as claimed in claim 1, but appears to be silent the assembly according to claim 2, wherein said shovel has a blade and a socket, said socket insertably receiving said shovel end of said handle such that said blade extends along an axis extending through said pick end and said shovel end of said handle.
Bartnik teaches it was known in the art to have a shovel head (element 100), a handle (element 102) and wherein said shovel has a blade (element 112) and a socket (element 122), said socket insertably receiving said shovel end of said handle (see annotated figure below and see also paragraph 0079) such that said blade extends along an axis extending through said pick end and said shovel end of said handle (see annotated figure below showing portions of the blade extends along an axis (X-X axis) axis extending through said pick end and said shovel end of said handle).

    PNG
    media_image4.png
    988
    344
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    753
    433
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan with the teachings of Bartnik to provide wherein said shovel has a blade and a socket, said socket insertably receiving said shovel end of said handle such that said blade extends along an axis extending through said pick end and said shovel end of said handle. Doing so provides the shovel with a blade that allows the user to cut or saw work pieces apart during operations, thus enhancing the capabilities of the assembly. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Pardue (US Pub. No. 2005/0055835) and of Bartnik (US Pub. No. 2015/0373895).
Regarding claim 6, Langan discloses: a combination shovel/pick assembly (Figures 1-11 element 100) being configured to shovel loose material and break apart rock, said assembly comprising: 
a handle (element 102) being longitudinally elongate (see figures 1a/b), , said handle having a pick end(Detail A), a shovel end (Detail B) and an outer surface (Detail C) extending therebetween, said handle being elongated between said pick end and said shovel end (see annotated figure below), and further discloses the handle may comprise texture that would facilitate a better grip for the user (see paragraph 0043); 
a shovel head (element 110 and see also paragraph 0041 where the prior art list a variety of different tools which include a “shovel”) being coupled to said handle (see figures 1a/b and see also paragraphs 0036-0038 where the prior art states that tool heads (elements 108/110) can be coupled to the handle (element 102) via different wherein said shovel head is configured to shovel loose material (Giving that there are no structural distinguish of the combination shovel/pick assembly and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention); and 
a pick (element 108 and see also paragraph 0039 where the  prior art list a variety of different tools which include a “pick”) being coupled to said handle (see figures 1a/b and see also paragraphs 0036-0038 where the prior art states that tool heads (elements 108/110) can be coupled to the handle (element 102) via different combinations of element 104/106) wherein said pick is configured to break apart solid material (Giving that there are no structural distinguish of the combination shovel/pick assembly and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention), said pick being positioned on an opposite end of said handle from said shovel head (see figures 1a/b where the prior art shows the tool heads (elements 108/110) positioned on opposite ends of said handle), said pick having a coupled end (see annotated figure 2 Detail B), a free end (see annotated figure 2 Detail A) and an outer wall (see annotated figure 2 outer surface of element 108) extending therebetween, said outer wall tapering to a point (see annotated figure below) between said coupled end and said free end wherein said free end is configured to pierce the solid material (Giving that there are no structural distinguish of the combination shovel/pick assembly and the prior art and since all structural limitations are met. The claim function is met , said coupled end being open (see annotated figure 2 below Detail B has element 106 which is open), said coupled end insertably receiving said pick end of said handle (see paragraph 0036 and see also annotated figure 2 below).

    PNG
    media_image1.png
    355
    727
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    390
    769
    media_image6.png
    Greyscale

Langan further discloses that the handle may comprise texture that would facilitate a better grip for the user (see paragraph 0043), but appears to be silent wherein said handle having a plurality of finger valleys each being integrated into said handle wherein each of said finger valleys is configured to receive a respective user's fingers for enhancing gripping said handle, said outer surface having a plurality of ridges each extending around an entire circumference of said outer surface, said ridges being spaced apart from each other to define each of said valleys between respective pairs of said ridges, said plurality of ridges being positioned closer to said shovel end than said pick end of said handle, and said shovel having a blade and a socket, said socket insertably receiving said shovel end of said handle such that said blade extends along an axis extending through said pick end and said shovel end of said handle.
Pardue teaches it was known in the art to have a tool (Figures 1-8 element 10) comprising a handle (element 12) that provides a user with a surface to grasp (see paragraph 0023) and wherein the said handle having a plurality of finger valleys (elements 52/62)  each being integrated into said handle (see figure 4) wherein each of said finger valleys is configured to receive a respective user's fingers for enhancing gripping said handle (see paragraphs 0023, 0025, 0027 and 0030), wherein said outer surface (elements 40/42) having a plurality of ridges (elements 50/60), and wherein said ridges are spaced apart from each other to define each of said valleys between respective pairs of said ridges (see annotated figure below showing the ridges spaced apart and to define each valley between ridges).

    PNG
    media_image2.png
    170
    804
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan with the teachings of Pardue to provide wherein said handle having a plurality of finger valleys each being integrated into said handle wherein each of said finger valleys is configured to receive a respective user's fingers for enhancing gripping said handle, said outer surface having a plurality of ridges, and said ridges being spaced apart from each other to define each of said valleys between respective pairs of said ridges. Dong so provides a slip-resistant handle that frictionally resists inadvertent slipping of the user’s grip of the handle as disclosed by Pardue (see paragraph 0030).
However, Langan modified appears to be silent the plurality of ridges each extending around an entire circumference of said outer surface, said plurality of ridges being positioned closer to said shovel end than said pick end of said handle, and said shovel having a blade and a socket, said socket insertably receiving said shovel end of said handle such that said blade extends along an axis extending through said pick end and said shovel end of said handle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to provide wherein the plurality of ridges each extending around an entire circumference of said outer surface and said plurality of ridges being positioned closer to said shovel end 
However, Langan modified appears to be silent wherein said shovel having a blade and a socket, said socket insertably receiving said shovel end of said handle such that said blade extends along an axis extending through said pick end and said shovel end of said handle.
Bartnik teaches it was known in the art to have a shovel head (element 100), a handle (element 102) and wherein said shovel has a blade (element 112) and a socket (element 122), said socket insertably receiving said shovel end of said handle (see annotated figure below and see also paragraph 0079) such that said blade extends along an axis extending through said pick end and said shovel end of said handle (see annotated figure below showing portions of the blade extends along an axis (X-X axis) axis extending through said pick end and said shovel end of said handle).

    PNG
    media_image4.png
    988
    344
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    753
    433
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan with the teachings of Bartnik to provide wherein said shovel has a blade and a socket, said socket insertably receiving said shovel end of said handle such that said blade extends along an axis extending through said pick end and said shovel end of said handle. Doing so provides the shovel with a blade that allows the user to cut or saw work pieces apart during operations, thus enhancing the capabilities of the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/19/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723